UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-4087



In Re: THOMAS S. PRITT,

                                                        Petitioner.




         On Petition for Writ of Mandamus.   (CR-98-176)


Submitted:   April 27, 2000                  Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas S. Pritt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas S. Pritt has filed a petition for a writ of mandamus

from this Court. His petition challenges the district court’s order

denying attorney’s fees following his acquittal on multiple crim-

inal charges.    We deny the writ.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.    See Kerr v. United States Dist. Ct, 426 U.S. 394,

402 (1976).     Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.    See In re Catawba Indian Tribe, 973 F.2d

1133, 1135 (4th Cir. 1992).    Pritt could have appealed the denial

of his motion, but he failed to do so.*       Accordingly, we deny

Pritt’s petition for mandamus relief.    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                    PETITION DENIED




     *
       To the extent that Pritt intended this petition as a notice
of appeal from the district court's denial of his mandamus peti-
tion, his appeal is untimely. See Fed. R. App. P. 4.


                                     2